DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Drawings	3
III. Claim Objections	4
IV. Claim Rejections - 35 USC § 102	4
A. Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0189136 (“Matsuzaki”), as evidenced by either of US 6,616,514 (“Edelbach”) and US 6,997,785 (“Rueb”).	4
V. Claim Rejections - 35 USC § 103	8
A. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki as evidenced by either of Edelbach and Rueb.	9
B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki as evidenced by either of Edelbach and Rueb, and in view of US 2020/0388755 (“Chang”).	10
VI. Double Patenting	11
VII. Allowable Subject Matter	12
Conclusion	13


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Drawings
Fig. 11 is drawings are objected to because it includes a reference character (formed over the opening in the dielectric layer 20) is not in the English language or in Arabic numerals.  In addition, Applicant is reminded that all reference characters shown in the drawings must be present in the specification.  See 37 CFR 1.84(p)(5).  If Applicant replaces the non-English reference character with an English reference character or Arabic numeral, then the associated correction to the specification must also be made. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

III. Claim Objections
Claims 4 and 7 are objected to because of the following informalities: 
In line 3 of claim 4, after the word “through” insert the word “hole” to properly identify the claim feature.
In line 2 of claim 7, replace the phrase “with wide at top and narrow at bottom” with the phrase “that is wider at a top surface than at a bottom surface”, or similar phrase, for clarity.
Appropriate correction is required.

IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A. Claims 1-4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0189136 (“Matsuzaki”), as evidenced by either of US 6,616,514 (“Edelbach”) and US 6,997,785 (“Rueb”).
With regard to claim 1, Matsuzaki discloses, generally in Figs. 5 and 14-18,
1. A method of fabricating layered structure, comprising: 
[1] forming a basal layer 122 [Fig. 5; ¶ 60]; 
[2] 5forming a laminate 201/202/203/204/205 on the basal layer, the laminate comprising a device layer 201/202/203 [electrode 201, phase change material 202 and interface layer 203], a sacrificial layer 204 [of silicon oxide] and a protection layer 205 [of silicon nitride] stacked in sequence [Fig. 14; ¶¶ 75-76]; 
[3] etching the device layer 201/202/203, the sacrificial layer 204 and the protection layer 205 so as to obtain a patterned laminate [Fig. 15; ¶ 77]; 
[4] forming a first dielectric layer 211 [of silicon oxide] covering a lateral surface of the patterned laminate [Fig. 16; ¶ 78]; 
[5] removing part of the first dielectric layer 211 and part of the protection layer 205 [of silicon nitride] by polishing [specifically by CMP using 205 as the polish stop; ¶ 78: “the silicon nitride layer 205 functions as a stopper layer when the CMP is performed on the interlayer insulator 211”; see discussion below]; 
[6] etching the protection layer 205 of the patterned laminate so as to expose the sacrificial layer 204 [Fig. 17; ¶ 79; see discussion below];
[7] forming a through hole 212 in the first dielectric layer 211 so as to expose the basal layer 122 [Fig. 17; ¶ 78]; and 
[8] etching the sacrificial layer 204 of the patterned laminate so as to form an opening 213 in the first dielectric layer 212, and the opening 213 exposing a top surface of the device layer 201/202/203 [Fig. 17; ¶ 79; see discussion below].  

With regard to feature [5] of claim 1, because “the silicon nitride layer 205 functions as a stopper layer when the CMP is performed on the interlayer insulator 211” (Matsuzaki: ¶ 78), it is held, absent evidence to the contrary, that at least a portion of the silicon nitride layer 205, i.e. the claimed “protective layer”, is inherently removed.  In this regard, the etching chemicals and abrasives used in CMP of silicon oxide show only selectivity relative to silicon nitride, thereby resulting in at least some portion of the silicon nitride being removed.  
As evidence, Edelbach explains, around the time of Matsuzaki, that there exists a need in the art for CMP polishing slurries having improved selectivity of silicon oxide to silicon nitride (Edelbach: col. 2, lines 52-56).  Edelbach shows actual results indicating that at least some silicon nitride is removed when the silicon oxide is polished even with the improved slurries (Edelbach: Examples 1-3, particularly the results in Tables 1-3).  
Similarly, Rueb explains, around the time of Matsuzaki, teaches CMP polishing solutions used with fixed abrasive polishing pads having improved selectivity of silicon oxide 18 over silicon nitride 16 are still not 100% selective to silicon oxide (Rueb: col. 2, lines 33-37; col. 3, lines 47-67; Figs. 1-2) resulting in at least some silicon nitride removal in actual practice (Rueb: col. 7, lines 4-37).  
Based on the foregoing evidence, the burden of proof is shifted to Applicant to prove the contrary, i.e. the at least a portion of the silicon-nitride protective layer 205 of Matsuzaki is not removed during the CMP planarization of the silicon-oxide first dielectric layer 211.  (See MPEP 2112(I)-(V).) 

With regard to features [6] and [8] of claim 1, Matsuzaki explains the need for the separate silicon oxide 204 and silicon nitride 205 layers, as well as the separate etch processes used so as to prevent damage to the underlying device layer 201/202/203, stating in this regard,
[0079] Subsequently, as shown in FIG. 17, a contact hole 213 is formed in the silicon oxide layer 204 and the silicon nitride layer 205 on the phase-change material layer 202 so as to expose the interface layer 203.  In a method of forming the contact hole 213, first, only the silicon nitride layer 205 is removed by using a photolithography technique and a dry-etching technique.  Next, if dry etching is applied when the silicon oxide layer 204 is removed, the interface layer 203 gets damaged due to plasma.  So, herein, a method of removing the silicon oxide layer 204 by using hydrofluoric acid is applied.  According to this method, the silicon oxide layer 204 can be removed without etching the interface layer 203 formed of a metal oxide film.
(Matsuzaki: ¶ 79; emphasis added)
This is the same reason as indicated in the Instant Application.  Therefore, Matsuzaki shows that the purpose of using the sacrificial layer and the protective layer as well as separate etches, in order to protect the underlying device layer is old and well known, i.e. known more than ten years before the effective filing of the Instant Application. 
 This is all of the features of claim 1.

With regard to claims 2 and 3, Matsuzaki further discloses,
2. The method according to claim 1, further comprising: 
[1] depositing a conductive metal layer 215 in the opening 213, the through hole 212 and on a top surface of the first dielectric layer 211 [Fig. 18; ¶ 80], 
[2] wherein the conductive metal layer 215 is electrically connected with the basal layer 122 and the device layer 201/202/203, and 
[3] the basal layer 122 is made of metal material [¶ 60; e.g. tungsten].  
3. The method according to claim 1, further comprising: 
[1] depositing a conductive metal layer 215 in the opening 213, the through hole 212 and on a top surface of the first dielectric layer 211 [Fig. 18; ¶ 80], 
[2] wherein the conductive metal layer 215 is electrically connected with the basal layer and the device layer 201/202/203, and 
[3] the basal layer 122 is made of metal material [¶ 60; e.g. tungsten].  
Note that claims 2 and 3 are verbatim duplicates.

With regard to claims 4 and 8, Matsuzaki further discloses,
4. The method according to claim 2, further comprising: 
[1] depositing an auxiliary layer 214 [of TiN; ¶ 80] on a bottom and a side wall of the opening 213, a bottom and a side wall of the through [hole] 212 and the top surface of the first dielectric layer 211, before depositing the conductive metal layer 215 [Fig. 18]; 
[2] wherein the conductive metal layer 215 is deposited on the auxiliary layer 214 [Fig. 18].  
8. The method according to claim 1, wherein the protection layer 205 [e.g. 100 nm] has larger thickness than the sacrificial layer 204 [e.g. 15 nm] before the protection layer is polished [¶ 76].

With regard to claim 11, Matsuzaki discloses,
11. A method of fabricating layered structure, comprising: 
[1] forming a laminate 201/202/203/204/205 comprising a device layer 201/202/203, a sacrificial layer 204 and a protection layer 205 stacked in sequence; 
[2] forming a dielectric layer 211 covering a lateral surface of the laminate 201/202/203/204/205;
[3] 10removing part of the dielectric layer 211 and part of the protection layer 205 by chemical mechanical polishing [¶ 78, noting explanation for at least some of the silicon-nitride protection layer 205 during the CMP of the silicon-oxide dielectric layer 211 (supra)]; and 
[4] removing residue of the protection layer 204 and the sacrificial layer 204 by different etching processes so as to expose the device layer 201/202/203 [¶ 79, quoted above].
This is all of the features of claim 11.

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki as evidenced by either of Edelbach and Rueb.
Claims 9 and 10 read,
9. The method according to claim 8, wherein a ratio of a thickness of the protection layer and a thickness of the sacrificial layer is from 10:1 to 100:1.  
10. The method according to claim 9, wherein the thickness of the protection layer is from 30.0 nm to 300.0 nm.  
The prior art of Matsuzaki as evidenced by either of Edelbach and Rueb, as explained above, discloses each of the features of claims 1 and 8. 
With regard to claim 10, Matsuzaki discloses that the thickness of the silicon nitride protection layer 205 is e.g. 100 nm, which falls within the claimed range.
With regard to claim 9, as explained above under claim 8 the non-limiting, example thicknesses of the protective layer 205 to the sacrificial layer 204 are 100 nm:15 nm or 6.7:1, which is outside the claimed range.  However, inasmuch as Matsuzaki (1) uses a thickness for the protection layer 205 falling squarely within the claimed range, (2) provides only non-limiting, example values for the sacrificial layer 204 and the protective layer 205, and (3) uses the protective layer 205 and the sacrificial layer 204 for the same reason as in the Instant Application (as explained above under claim 1), the claimed relative range, and correspondingly claims 8 and 9, are prima facie obvious in the absence of unexpected results for the claimed ratio range relative to the disclosed prior art ratio.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claim 9.

B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki as evidenced by either of Edelbach and Rueb, and in view of US 2020/0388755 (“Chang”).
Claims 5 and 6 read,
5. The method according to claim 1, wherein forming the through hole in the first dielectric layer so as to expose the basal layer comprises: 
[1] forming a second dielectric layer covering the sacrificial layer and the first dielectric layer; and 
[2] patterning the first dielectric layer and the second dielectric layer so as to form the through hole.  
6. The method according to claim 1, wherein forming the through hole in the first dielectric layer so as to expose the basal layer comprises: 
[1] forming a second dielectric layer covering the sacrificial layer and the first dielectric layer; and 
[2] patterning the first dielectric layer and the second dielectric layer so as to form the through hole.  
Note that claims 5 and 6 are verbatim duplicates.
The prior art of Matsuzaki as evidenced by either of Edelbach and Rueb, as explained above, discloses each of the features of claim 1. 
Matsuzaki does not teach the claimed second dielectric and, therefore, does not teach the process steps of claims 5 and 6.
Chang, like Matsuzaki, teaches a method of making a variable resistivity memory element 102 array, including a laminate formed by patterning each of a protective layer, i.e. hardmask 408, formed over a device layer laminate 1102/1202/1204/1206/1208 (Chang: Figs. 13-14).  Also like Matsuzaki, Chang forms electrical contacts 406 to each of the device layer 102 and the conductive basal layer [at 516] through openings formed in the dielectric layer 414 (Chang: Figs. 15-16; ¶¶ 71, 72, 40).  In addition, Chang forms a conformal dielectric layer 418 and/or 420, i.e. the claimed “second dielectric layer”, over the protective layer 408 and the device layer 102 before forming the claimed first dielectric layer 414, each of said first 414 and second 418 and/or 420 being patterned to form the opening to the device layer 102 (Chang: ¶ 40).  The second dielectric layers 418 and 420 provide additional protection to the RRAM cells 102 that cannot be provided by the “extreme low k dielectric 414” (Chang: ¶ 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an extreme low k dielectric as the first dielectric in Chang in order to reduce RC delay in the wiring of the memory array, as is well-known and desired in the art.  
Correspondingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, form the second dielectric layer 418 and/or 420 of Chang over the laminate 201/202/203/204/205 of Matsuzaki before forming the first dielectric layer 211 made of the extreme low-k dielectric taught in Chang, in order to provide addition protection to the memory cells, i.e. the device layer 201/202/203, that cannot be provided by the extreme low-k dielectric. 
Finally, because the device of Matsuzaki modified according to Chang would include the claimed “second dielectric” over the laminate 201/202/203/204/205, the second dielectric would necessarily be etched to form the opening to the device layer, as taught in Chang (Figs. 15-16).
This is all of the features of claims 5 and 6.

VI. Double Patenting
Claims 2 and 3 are verbatim duplicates, and claims 5 and 6 are verbatim duplicate.  As such, Applicant is advised that should either of claims 2 and 5 be found allowable, either of claims 3 and 6, respectively, will be objected to under 37 CFR 1.75 as being verbatim duplicates thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

VII. Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 reads,
7. The method according to claim 1, wherein the protection layer of the patterned laminate is in a shape of trapezoidal cylinder with wide at top and narrow at bottom.
The prior art does not reasonably teach or suggest --in the context of the claims-- the features the claimed shape for the protection layer.  
In this regard, the Instant Application explains that the shape, shown in Fig. 6, is significant by providing “a larger etching window [which] allows etching solution to easily flow through the etching window, thereby increasing etching yield” when the protective layer 42 is removed to expose the sacrificial layer 41 (Instant Specification: p. 8, ¶ 38).  Inasmuch as Matsuzaki does not remove the entirety of the protective layer 205 when forming the opening to the sacrificial layer 204 and the device layer, it is not clear that such a modification would be obvious to one having ordinary skill in the art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814